11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01220-RSL Document 71-1 Filed 01/17/20 Page 1 of 4

THE HONORABLE ROBERT 8S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ZHIZHENG WANG, for the WANG
LENDER GROUP,

Vv.

Plaintiff,

BRUCE HULL, an individual,

Vv.

Defendant,

DECATHLON ALPHA III, L.P.

Intervenor Defendant.

 

 

Case No. 2:18-cv-01220-RSL

[ ORDER GRANTING
STIPULATED MOTION FOR
RESCHEDULING SUMMARY
JUDGMENT NOTING DATE

Pursuant to Local Rules 7(d)(1) and 10(g), Plaintiff Zhizheng Wang (“Wang”),

Defendant Bruce Hull (“Hull”)! and Intervenor-Plaintiff Decathlon Alpha II, L.P.

(collectively, “Parties”) applied to this Court to reschedule the current noting date, Dkt. No.

65, for supplemental filings relating to standing, required to resolve a pending motion for

summary judgment.

The Court having considered the submission, HEREBY ORDERS, ADJUDGES

 

' Defendant Hull stipulates to the extension but signature approval could not be obtained
because counsel was out of office and unavailable.

RDER GRANTING STIPULATED MOTION:
CASE NO. 2:18-CV-01220 - 1

 
kh WwW WN

o Oo NN DA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01220-RSL Document 71-1 Filed 01/17/20 Page 2 of 4

AND DECREES THAT:
The date for supplemental submissions relating to standing shall be extended as set

forth in the chart below:

 

Current Deadline New Deadline

 

 

Plaintiffs Summary Judgment Motion | 2/14/2020

 

Hearing Date on 1/17/2020

 

 

Hf

IT IS SO ORDERED.

Mayor a
Dated this -2- day of J QM... _, 2020.

WAS lasik

HONORABLE ROBERT S. LASNIK

Presented by:

SALISH SEA LEGAL PLLC

By: /s/ B. Ellison ‘

Benjamin A. Ellison, WSBA 48315
Email: salishsealegal@outlook.com

2212 Queen Anne Avenue North, No. 719
Seattle, WA 98109

Tel: 206.257.9547

Attorney for Plaintiff

ORDER GRANTING STIPULATED MOTION:
CASE NO. 2:18-CV-01220 - 2

 

 
&

o SS NSN DH Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 71-1 Filed 01/17/20 Page 3 of 4

SCHWABE, WILLIAMSON & WYATT, P.C

/s/ Kevin Riach (pro se) (per email)
Jennifer L. Campbell, WSBA #31703
Email: jcampbell@schwabe.com
Farron Curry, WSBA #40559
Email: fcurry@schwabe.com

1420 5th Avenue, Suite 3400
Seattle, WA 98101-4010

Tel: 206.622.1711

Fax: 206.292.0460

Attorneys for Intervenor,
Decathlon Alpha, II, L.P.

ORDER GRANTING STIPULATED MOTION:
CASE NO. 2:18-CV-01220 - 3

 
